                                                        Case 3:20-cv-05222-JD Document 24 Filed 08/28/20 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                         TRANSCRIPT ORDER                                                                          COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                              Please use one form per court reporter.                                                              DUE DATE:
            CAND 435                                                                            CJA counsel please use Form CJA24
             (CAND Rev. 08/2018)
                                                                                               Please read instructions on next page.

1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                               3. CONTACT EMAIL ADDRESS
Irving L. Girshman                                                              415-512-5079                                                           irving.girshman@mto.com

1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                              3. ATTORNEY EMAIL ADDRESS
Jonathan H. Blavin                                                              415-512-4011                                                           jonathan.blavin@mto.com

4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                               5. CASE NAME                                                                               6. CASE NUMBER
Munger Tolles & Olson LLP                                                                               Maffick LLC v. Facebook Inc.                                                               3:20-cv-05222-JD
560 Mission Street, 27th Floor
San Francisco, CA 94105-3089
                                                                                                       8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)→                                 FTR          APPEAL             CRIMINAL            In forma pauperis (NOTE: Court order for transcripts must be attached)

Marla Knox                                                                                                 NON-APPEAL         CIVIL          CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.    SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                           c.    DELIVERY TYPE (Choose one per line)
                                                                                               with purchase of PDF, text, paper or condensed.)

                                                              PORTION
                     JUDGE              TYPE                                              PDF       TEXT/ASCII             CONDENSED ECF ACCESS ORDINARY                   EXPEDITED                  DAILY      HOURLY
      DATE                                       If requesting less than full hearing,                            PAPER                                          14-Day                  3-DAY                              REALTIME
                      (initials)     (e.g. CMC) specify portion (e.g. witness or time)   (email)      (email)                (email)    (web)    (30-day)                    (7-day)                (Next day)    (2 hrs)



08/27/20        JD                  Motion




10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                          12. DATE
11. SIGNATURE                                                                                                                                                                August 28, 2020
  /s/ Jonathan H. Blavin
